IN RE: ADOPTION OF A.C.
PETITION OF: J.C., NATURAL MOTHER.
Nos. 258 WAL 2011, 259 WAL 2011, 260 WAL 2011, 261 WAL 2011, 262 WAL 2011, 263 WAL 2011, 264 WAL 2011, 265 WAL 2011, 266 WAL 2011, 267 WAL 2011, 268 WAL 2011, 269 WAL 2011, 270 WAL 2011, 271 WAL 2011, 272 WAL 2011, 273 WAL 2011, 274 WAL 2011, 275 WAL 2011, 276 WAL 2011, 277 WAL 2011, 278 WAL 2011, 279 WAL 2011, 280 WAL 2011, 281 WAL 2011, 282 WAL 2011, 283 WAL 2011, 284 WAL 2011
Supreme Court of Pennsylvania, Western District.
July 14, 2011.

ORDER
PER CURIAM.
AND NOW, this 14th day of July, 2011, the Petition for Allowance of Appeal is hereby DENIED.